




Burdale
Financial Limited
A Wells Fargo Company


Oneida International Limited
Oneida U.K. Limited
Attention: Mark Scott


Fax number: +44 (0)2084509985


EveryWare Global, Inc.
Attention: Dave Keenan


Fax number: + 1(315)3613700


By fax and by email to mark.scott@everywareglobal.co.uk


31 July 2014


Dear Sirs


Burdale Facility for Oneida International Limited


We refer to the £7,000,000 Facility Agreement dated 15 October 2013 made between
Oneida International Limited (the "Company") as a borrower and Oneida U.K.
Limited and EveryWare Global, Inc as guarantors and Burdale Financial Limited in
its capacity as lender, arranger, agent and security trustee ("Burdale") (the
"Facility Agreement").


Terms defined in the Facility Agreement have the same meaning when used in this
letter, unless otherwise defined in this letter.


1.TEMPORARY FORBEARANCE


1.1
The Company has made Burdale aware of proposals for an equity contribution to be
made to the Parent company to stabilise the Group's cashflow in the week
commencing 28 July 2014 (the "Proposed Recapitalisation").



1.2
Burdale is aware of a number of Events of Default which are continuing at the
date of this letter including (i) failure to deliver statutory accounts to
Burdale when due under paragraph 4 of Schedule 3 (Reporting Undertakings) of the
Facility Agreement, (ii) the overadvance in breach of clause 6.2 of the Facility
Agreement which occurred in May 2014 and the current overadvance also in breach
of that clause, (iii) the substantial amount due to Trade Creditors in breach of
the £50,000 limit in clause 24.4(f) of the Facility Agreement and (iv) the
covenant breach under your Parent's facilities with Wells Fargo Capital Finance
in breach of clause 24.4(g) of the Facility Agreement , none of which have been
waived (the "Notified Events of Default").



1.3The Company has asked Burdale to forbear to exercise its rights in relation
to the Notified Events of Default.


1.4
The Company and its Parent have also asked Burdale to provide funding to the
Company ( "New Collateralised Loans") against cash collateral provided by the
Parent to a Burdale account specified to the Parent (the "Burdale Account'') in
an initial amount of £400,000 on 30 July 2014 (the "Initial Cash Collateral")
and against subsequent deposits made by the Parent from time to time in amounts
approved by Burdale before their deposit into the Burdale Account ("Subsequent
Cash Collateral" and the Initial Cash Collateral and a.Iiy Subsequent Cash
Collateral are referred to as "Cash Collateral").



2.CONDITIONS AND AGREEMENTS


2.1
With effect from the date the Obligors execute and deliver a copy of this letter
Burdale confirming their acceptance of its terms Burdale agrees:


1

--------------------------------------------------------------------------------






a.
temporarily to forbear to exercise its rights arising from the Notified Events
of Default to accelerate the Loans until the earlier to occur of:



i.
the occurrence or discovery of any other Event of Default; and



ii.
Burdale becoming aware that the Proposed Recapitalisation is not likely to
occur;



b.
to provide Loans to the Company in an amount equal to the Cash Collateral as and
when received ("Cash Collateralised Loans"). Cash Collateralised Loans shall
constitute Stock Loans under the Facility Agreement and the terms of the
Facility Agreement relating to Stock Loans shall apply to them notwithstanding
that there is insufficient Eligible Stock or Eligible Receivables to provide
collateral for those Stock Loans.



2.2Burdale hereby:


a.
reserves its rights to call for cash cover of £230,000 for its contingent
liability under the letter of indemnity dated 15 October 2013 in favour of
Barclays Bank PLC in accordance clause 10.5 (Repayments and Facility Limits) of
the Facility Agreement and to require that such cash cover be provided by the
Parent pursuant to clause 19.1 (Guarantee and Indemnity) of the Facility
Agreement; and



b.
notifies the Company that clause 12.3 (Default Interest ) shall apply to the
rate of interest or Purchase Commission (as the case may be) applicable under
the Facility Agreement with effect from the date of this letter.



2.3
It is a continuing condition to Burdale's forbearance that (i) the Company signs
an engagement with a firm of accountants satisfactory to Burdale to assist with
cashflow monitoring and projections within two Business Days of receiving a
draft and although it is not our current intention to instruct such accountants
to commence work we reserve the right to instruct them to commence work at any
time and (ii) that the Company complies with the reporting requirements
separately agreed between Burdale and the Company on or before the date of this
letter.



3.FORBEARANCE AND NOT A WAIVER


3.1
The temporary forbearance set out in this letter does not affect, and is without
prejudice to, Burdale's rights and remedies at law and/or under the Finance
Documents in relation to any Default or Event of Default and does not constitute
a waiver of the Notified Events of Default.



3.2
Burdale's forbearance can be terminated at any time by notice in writing to the
Company of such termination.



4.GUARANTEE CONFIRMATION


4.1
The Obligors confirm that the Facility Agreement, including clause 19 (Guarantee
and Indemnity), remains in full force and effect, subject only to the
forbearance expressly set out in this letter.



4.2
Each Guarantor consents to the execution, delivery and performance of this
letter on behalf of the Borrower and hereby confirms that its guarantee remains
valid and effective in accordance with its terms.



5.GENERAL


5.1
This letter is a Finance Document.



5.2
This letter is governed by and shall be construed in accordance with English
law.



5.3
The parties submit to the jurisdiction of the English courts for the resolution
of any dispute arising in connection with this letter.



5.4
This letter may be signed in a number of counterparts and shall be executed and
delivered as a deed. This has the same effect as if the signatories on the
counterparts were on a single copy of · the letter.



Please sign this letter to acknowledge its terms on behalf of yourself and the
other Obligors.



2

--------------------------------------------------------------------------------




Yours faithfully


Burdale Financial Limited


In its capacity as Agent, Security Trustee and Lender






Executed as a deed to acknowledge and agree the terms set out above by:


Oneida International Limited
Secretary:
/s/ Erika Schoenberger
 
 
Name:
Erika Schoenberger
 
 
Witness:
/s/ Sheila Whiteman
 
 
Name:
Sheila Whiteman
 
 
Date:
7/31/2014



Executed as a deed to acknowledge and agree the terms set out above by:


Oneida U.K. Limited
Secretary:
/s/ Erika Schoenberger
 
 
Name:
Erika Schoenberger
 
 
Witness:
/s/ Sheila Whiteman
 
 
Name:
Sheila Whiteman
 
 
Date:
7/31/2014



Executed as a deed to acknowledge and agree the terms set out above by:


EveryWare Global, Inc.
Secretary:
/s/ Erika Schoenberger
 
 
Name:
Erika Schoenberger
 
 
Witness:
/s/ Sheila Whiteman
 
 
Name:
Sheila Whiteman
 
 
Date:
7/31/2014










3